Per curiam.
Robert P. Midtlyng, a member of the State Bar of Georgia, has admitted, in three separate disciplinary cases, three violations of Standard 44 of Bar Rule 4-102 (wilful disregard of a legal matter); two violations of Standard 68 of Bar Rule 4-102 (failure to respond to investigation by the State Disciplinary Board); and one violation of Standard 4 of Bar Rule 4-102 (dishonest representation). He has petitioned the State Disciplinary Board for consolidation of these disciplinary cases, and for voluntary suspension of his license to practice law for a period of eighteen months.
The Review Panel of the State Disciplinary Board recommends that the three cases be consolidated and that respondent’s petition for voluntary suspension of his license be accepted.
We have reviewed the records in these three cases and adopt the recommendation of the State Disciplinary Board. It is ordered that Robert P. Midtlyng be suspended from the practice of law in Georgia for eighteen months, and that he notify his clients of his suspension and take all actions necessary to protect their interests. This order shall be effective July 1, 1989.

Petition for voluntary suspension accepted.


All the Justices concur, except Weltner, J., not participating.